AGREEMENT OF PURCHASE AND SALE



2121 and 2201 Cooperative Way, Herndon, Virginia

ARTICLE 1:  PROPERTY/PURCHASE PRICE

          1.1     Certain Basic Terms.

          (a)     Seller and Notice Address:

                                                                      National
Rural Utilities Cooperative Finance
                                                                     
Corporation, District of Columbia cooperative
                                                                      association
                                                                      2201
Cooperative Way
                                                                      Herndon,
Virginia 20171
                                                                      Attn: 
John T. Evans
                                                                      Telephone: 
  (703) 709-6720
                                                                      Facsimile: 
    (703) 709-6775
                                                                      E-mail:
     john.evans@nrucfc.coop

                    With a copy to:                         Reed Smith LLP
                                                                      3110
Fairview Park Drive, Suite 1400
                                                                      Falls
Church, VA 22042
                                                                      Attn:
Benjamin F. Tompkins
                                                                      Telephone: 
   (703) 641-4200
                                                                      Facsimile: 
     (703) 641-4340
                                                                      E-mail: 
     btompkins@reedsmith.com

          (b)     Purchaser and Notice Address:

                                                                      Prentiss
Properties Acquisition Partners, L.P.,
                                                                      a Delaware
limited partnership
                                                                      3141
Fairview Park Drive
                                                                      Suite 200
                                                                      Falls
Church, Virginia  22042
                                                                      Attn: 
Michael J. Cooper
                                                                      Telephone: 
    (703) 560-4700
                                                                      Facsimile:  
     (703) 560-8349
                                                                      E-mail:          mcooper@pplinc.com     

                    With a copy to:                         Akin Gump Strauss
Hauer & Feld, LLP
                                                                      1333 New
Hampshire Avenue, NW
                                                                      Washington,
DC 20036
                                                                      Attn:  
Franz R. Rassman
                                                                      Telephone: 
    (202) 887-4224
                                                                      Facsimile: 
     (202) 955-7647
                                                                      E-mail: 
     frassman@akingump.com


FRXLIB-377840.5-BFTOMPKI

--------------------------------------------------------------------------------

          (c)                                                           
Effective Date:  The later date of execution by the
                                                                          Seller
and the Purchaser, as indicated on the
                                                                          signature
page.

          (d)                                                           
Purchase Price:  $84,900,000.00.  The Purchase
                                                                          Price
shall be allocated $78,900,000.00 to the
                                                                          Property
(as defined herein) exclusive of the
                                                                          Undeveloped
Parcel (as defined herein) and
                                                                          $6,000,000.00
to the Undeveloped Parcel.

           (e)                                                          
Deposit:  The "Deposit" shall be $3,000,000.00
                                                                          (the "
Deposit").  The Deposit shall be deposited
                                                                          with
the Escrow Agent in accordance with
                                                                          
Paragraph 1.3 below. The Deposit shall also
                                                                          include
all interest earned on the Deposit.  The
                                                                          Deposit
shall be allocated $2,760,000 to the
                                                                          Property
exclusive of the Undeveloped Parcel and
                                                                          $240,000.00
to the Undeveloped Parcel.

          (f)                                                            Due
Diligence Period: Ending on the Effective
                                                                          Date.

          (g)                                                            Closing
Date: Five (5) days after the Effective
                                                                          Date.

          (h)                                                            Title
Company:  Chicago Title Insurance
                                                                          Company

          (i)                                                            Escrow
Agent:      Chicago Title Insurance
                                                                          Company

          (j)                                                           
Broker:  C B Richard Ellis

          1.2     Property.  For and in consideration of ten and no/100 Dollars
and other good and valuable consideration the receipt and sufficiency of which
are hereby acknowledged, and subject to the terms and conditions of this
Agreement of Purchase and Sale (the "Agreement"), Seller agrees to sell to
Purchaser, and Purchaser agrees to purchase from Seller, the following property
(collectively, the "Property"):

          (a)     The "Real Property," being the land described in Exhibit A
attached hereto (subject to Sellers’ receipt of a “same as” certification from
the Purchasers’ surveyor), and all of Seller's rights, title and interest, if
any, in and to all improvements and fixtures located thereon (such as any UPS
systems, the existing base building and micro-turbine generators but excluding
any auxiliary generators, Liebert (or other) air conditioning components or
systems, built-in audio-visual equipment and built-in improvements such as
conference room podiums and seating located on the first floor of the Building,
but not elsewhere [provided any of such items that are within or serve the
premises leased by Seller under the Lease Agreement (defined in Paragraph
4.1(d)(ii)) shall remain and be under the exclusive use and control of Seller
during the Lease

2

--------------------------------------------------------------------------------

Term], but not the trade fixtures owned by the Seller that are listed on Exhibit
F or the trade fixtures owned by the tenants pursuant to the Leases) located
thereon, including the buildings located on such land (collectively, the
"Buildings"), commonly known as 2121 and 2201 Cooperative Way ("Improvements"),
which land described in Exhibit A includes the land adjacent to the 2121
Building constituting the undeveloped parcel (the "Undeveloped Parcel"); all the
rights, benefits, privileges, easements, tenements, hereditaments, and
appurtenances thereon or in anywise appertaining to such real property; and all
right, title, and interest of Seller, if any, in and to all strips and gores and
any land lying in the bed of any street, road or alley, open or proposed,
adjoining such real property.  The Undeveloped Parcel is more particularly
described on Exhibit A-1 attached hereto and incorporated herein by reference. 
Pursuant to that certain Agreement (the "Density Allocation Agreement") recorded
in Deed Book 7445, at page 51, among the land records of Fairfax County,
Virginia, the Real Property was allocated 365,904 square feet of gross building
area of development ("GFA").  The Seller and Purchaser agree that the
Undeveloped Parcel shall be allocated 99,026 square feet of GFA.  The GFA
referenced in the preceding two (2) sentences shall be collectively referred to
as the "Undeveloped Parcel's Development Rights" and shall be deemed to be
appurtenant to the Undeveloped Parcel and benefit the owner thereof, including
any assignee of such owner.



          (b)     The landlord's interest in the "Leases," being all leases of
space or other occupancy agreements (including any subleases to the extent of
Landlord's interest or obligations therein), or licenses affecting the
Improvements or Property, including leases or occupancy agreements which may be
made by Seller after the date hereof and before Closing as permitted by this
Agreement, and any and all amendments and supplements thereto, and any and all
guaranties and security received by landlord in connection therewith.

          (c)     The "Personal Property," being all right, title and interest
of Seller in and to the tangible personal property now or hereafter used in
connection with the operation, ownership, maintenance, occupancy or improvement
of the Real Property to the extent located on the Real Property except for (i)
any personal property located in the Demised Premises (as defined in Paragraph
4.1(d), and (ii) any personal property set forth on Exhibit F attached hereto
and incorporated herein by reference.  Any personal property owned by Seller
located in other tenant premises and permitted to be used by such tenants under
their Leases shall convey to Purchaser at Closing, but such tenants (i) shall
continue to be able to use such personal property in accordance with their
Leases, (ii) shall not have any responsibility for any such personal property
that has been disposed of in the ordinary course and (iii) shall be permitted to
retain at the end of their Lease terms any replacements of such personal
property that they acquired with their own funds.

          (d)     The "Intangible Property," being, to the extent assignable,
all, right, title and interest of Seller, if any, in and to all trade names and
trade marks associated with the Real Property, but excluding the names "CFC",
"National Rural Utilities Cooperative Finance Corporation", "NRTC," "National
Rural Telecommunications Cooperative", "A Touchstone Energy Cooperative",
"Smith-Gill Building" and "Smith-Gill Cooperative Campus"; the plans and
specifications for the Improvements; the development rights, approvals, permits
and architectural plans and specifications for the Property, exclusive of the
Undeveloped Parcel's Development Rights (which development rights are
appurtenant to the Undeveloped Parcel and


3

--------------------------------------------------------------------------------

shall transfer with such parcel); and  any unexpired warranties; all service
contracts that are expressly assumed by Purchaser pursuant to this Agreement;
applications, permits, approvals and licenses, insurance proceeds and
condemnation awards or claims thereto for casualties or condemnation arising
subsequent to the Effective Date hereof  to the extent to be assigned to
Purchaser hereunder, but excluding (except to the extent expressly set forth in
this Agreement to the contrary) all books and records relating to the Property.

          1.3     Deposit.  Simultaneously with full execution of this
Agreement, Purchaser shall deposit the Deposit with the Escrow Agent.  The
Escrow Agent shall apply the Deposit to the Purchase Price at Closing, or
otherwise pay the Deposit to the party entitled to receive the Deposit in
accordance with this Agreement.  The Deposit shall be held and disbursed by the
Escrow Agent pursuant to Article 9 of this Agreement. 

ARTICLE 2:  INSPECTION AND CONDITION OF PROPERTY

          2.1     Seller's Delivery of Specified Documents.  Seller has, to the
extent such items are in Seller's possession or control, provided to Purchaser
the information and documents set forth on Exhibit B attached hereto (the
"Property Information").  The term Operating Statements is defined in Exhibit B.
Seller shall have the continuing obligation during the pendency of this
Agreement to use commercially reasonable efforts to provide Purchaser with any
material document impacting the items set forth as (a), (b), (c), (d), and (e)
on Exhibit B.  If this Agreement is terminated by Purchaser pursuant to
Paragraph 2.2 below, Purchaser shall, within five (5) days of such termination,
return the Property Information to Seller, together with an assignment of and
copies of all third-party studies and reports prepared for Purchaser relating to
the Property, but excluding any proprietary economic studies or reports (the
"Studies and Reports") with all invoices for such matters paid.

          2.2     Due Diligence.  Purchaser shall have through 5:00 p.m.
(Washington, DC local time) on the last day of the Due Diligence Period in which
to examine, inspect, and investigate the Property and, in Purchaser's sole
discretion, to determine whether the Property is satisfactory to Purchaser and
whether to proceed with this transaction. Purchaser may terminate this Agreement
pursuant to this Paragraph 2.2 by giving written notice of termination to Seller
on or before 5:00 p.m. (Washington, DC local time) on the last day of the Due
Diligence Period. This Agreement shall continue in full force and effect if
Purchaser does not give the notice of termination.  Upon such termination and
the assignment and delivery to Seller of the Studies and Reports, the Deposit
shall be refunded to Purchaser as provided in Article 9 and all further rights
and obligations of the parties under this Agreement shall terminate, except for
Purchaser's indemnification and restoration obligations.  Wherever in this
Agreement the Deposit is to be returned to Purchaser it shall be a condition
precedent to such return that the Studies and Reports have been delivered to and
assigned to Seller with evidence of payment of all invoices.

          Purchaser, following reasonable advance written notice to Seller shall
have reasonable access to the Property accompanied by a representative of Seller
and all material information with respect to the Property (excluding tax
returns) for the preceding three (3) years that are in Seller's possession or
control for the purpose of conducting surveys, architectural, engineering,
geotechnical and environmental inspections and reasonable tests, and any other
non-intrusive

4

--------------------------------------------------------------------------------

inspections, studies, or tests reasonably required by Purchaser.  Purchaser
shall keep the Property free and clear of any liens and will indemnify, defend,
and hold Seller harmless from all claims loss or damage as a result of Purchaser
its agents, contractors and employees entry on the Property and performance of
tests and studies thereon, including for personal injury or property damage as a
result of Purchaser's entry onto the Property.  If any inspection or test
disturbs the Property, Purchaser will immediately restore the Property as near
as reasonably possible to the same condition before any such inspection or
test.  Notwithstanding anything contained herein to the contrary, Purchaser's
indemnification and restoration obligations shall survive any termination or
Closing of this Agreement.  All activities and entry on the Property shall be
coordinated through Seller and undertaken in such a manner as to not disrupt the
activities and businesses of the Seller and tenants of the Property.

          2.3     Estoppels.  A.       (i)      Seller shall endeavor to secure
and deliver to Purchaser, no later than three (3) days before Closing, estoppel
certificates from all tenants under the Leases (but excluding any subtenants
under subleases), substantially in the form of Exhibit C attached hereto (the
"Tenant Estoppels") provided such estoppel certificates may be delivered in
escrow subject to Closing occurring hereunder.  

                                                  (ii)     Purchaser's
obligation to close this transaction is subject to the condition that:

                                                            (a)     Seller has
delivered to Purchaser Tenant Estoppels as aforesaid from National Rural
Telecommunications Cooperative ("NRTC"), Geneva Software, Inc, DynCorp, General
Dynamics Advanced Information Systems, Inc., and PSCU Service Centers, Inc.,
each of which Tenants occupy at least a full floor of a Building (the "Required
Estoppels") provided however, with the exception of NRTC, Seller may in lieu of
providing one of the Required Estoppels from one of the full floor Tenants,
provide estoppel certificates from two partial floor Tenants.

                                                            (b)     the Leases
shall be in full force and effect and no material default or claim by landlord
or tenant shall exist or have arisen under the Leases that was not specifically
disclosed in the Rent Roll attached hereto as Exhibit H (the "Rent Roll") and
the estoppel certificates shall reflect no facts at material variance with the
facts disclosed on the Rent Roll and in the Leases as delivered by Seller to
Purchaser prior to the date hereof.  For a monetary default(s) to be deemed
material or for an estoppel to be deemed at material variance with the Rent Roll
they must have an aggregate value inclusive of any other monetary defaults in
excess of $250,000.00.

If any of the conditions to Purchaser's obligation to close this transaction set
forth in Paragraph 2. 3.A.(ii) have not been satisfied by the date of Closing,
Purchaser shall have the option, as its sole and exclusive remedy, on the
Closing date of either terminating this Agreement and receiving a refund of the
Deposit, or proceeding with the Closing on the date scheduled therefore, with no
abatement in Purchase Price.

5

--------------------------------------------------------------------------------

          2.4     Service Contracts; Management Contract. 

          (a) To the extent assignable, Seller shall assign and Purchaser shall
assume the obligations arising from and after the Closing Date under all Service
Contracts.  Seller shall terminate at Closing, and Purchaser shall not assume,
any leasing agreements (subject to Paragraph 6.3 below) affecting the Property. 



          (b) An affiliate of Seller ("Seller's Managing Affiliate") and
Purchaser shall enter into a property management agreement in the form of
Exhibit L attached hereto (the "Management Agreement") at Closing.

          2.5     (a)     Disclaimer.  Except as expressly provided herein,
Purchaser agrees that Purchaser is purchasing the Property in "AS IS", "WHERE
IS", "WITH ALL FAULTS" condition, and without any warranties, representations or
guarantees, either express or implied, of any kind, nature, or type whatsoever
from, or on behalf of, Seller.  The rights granted to Purchaser under this
Agreement will permit Purchaser a full investigation of the Property, and the
Purchaser represents it is fully satisfied with the opportunity afforded for
investigation.  Neither party is relying upon any statement or representation by
the other unless such statement or representation is specifically set forth in
this Agreement.  Upon the Closing, Purchaser shall be deemed to have made such
legal, factual and other inquiries and investigations as Purchaser deems
necessary, desirable or appropriate with respect to the Property, the value and
marketability thereof, and of the appurtenances, facilities and equipment
thereof.  Such inquiries and investigations of Purchaser shall be deemed to
include, but shall not be limited to, the physical components of all portions of
the Improvements, the condition of repair of the Property or any portion
thereof, such state of facts as an accurate survey would show, and the present
and prospective zoning, ordinances, resolutions and regulations of the city,
county and state where the Improvements are located.

                    (b)     Release.  Without in any way limiting the generality
of the preceding subparagraph (a), except for Seller's representations,
warranties and covenants expressly set forth in this Agreement, Purchaser
specifically acknowledges and agrees that it hereby waives, releases and
discharges any claim it has, or may have, against each of Seller and its
directors, officers members, employees and agents, relating to, arising out of
or with respect to (i) the condition of the Property, either patent or latent,
(ii) Purchaser's ability, or inability, to obtain or maintain permits or other
licenses for the use or operation of the improvements, (iii) the actual or
potential income, or profits, to be derived from the Property, (iv) the real
estate, or other, taxes or special assessments, now or hereafter payable on
account of, or with respect to, the Real Property, (v) the environmental
condition of the Real Property, or (vi) any other matter relating to the
Property.

ARTICLE 3:  TITLE AND SURVEY REVIEW

          3.1     Title Commitment and Survey.  Purchaser shall, at its sole
cost and expense obtain:  (1) a current, effective commitment for title
insurance (the "Title Commitment") issued by the Title Company, in the amount of
the Purchase Price with Purchaser as the proposed insured, and accompanied by
copies of all documents referred to in the Title Commitment; (2) a current
ALTA-ACSM survey of the Property (the "Survey") prepared by a surveyor
acceptable

6

--------------------------------------------------------------------------------

to Purchaser; and (3) copies of Uniform Commercial Code, judgment and tax lien
searches in the name of Seller, issued by the Title Company or a search company
acceptable to Purchaser ("UCC Searches").  The Title Commitment, the documents
referred to therein, the Survey and the UCC Searches are referred to herein
collectively as the "Title Documents."

          3.2     Title Review and Cure.  During the Due Diligence Period,
Purchaser shall review title to the Property as disclosed by the Title
Documents.  Purchaser shall be entitled to object to any title matters shown in
the Title Documents that, in its reasonable discretion, would have a material
adverse impact on its ownership, development and/or operation of the Property by
a written notice of objections delivered to Seller on or before the last day of
the Due Diligence Period.  Seller shall have no obligation to cure title
objections, except monetary liens and security interests created or assumed by,
under or through Seller.  As to any exceptions or objections raised by
Purchaser, Seller shall have five (5) days from the receipt of Purchaser's
notice of objections either to have such exceptions or objections removed or, if
reasonably acceptable to Purchaser, to provide affirmative title insurance
protection for such exceptions satisfactory to Purchaser in Purchaser's
reasonable discretion or to notify Purchaser that it cannot or does not intend
to attempt to cure such matters.  If Seller fails either to provide for the
removal of such exceptions or objections or to obtain affirmative title
insurance protection for such exceptions or objections satisfactory to Purchaser
in Purchaser's reasonable discretion within such five (5) day period, then
Purchaser, as its sole remedy, may elect to terminate this Agreement by
delivering written notice to Seller within five (5) days following such period. 
Upon delivery of such termination notice by Purchaser, this Agreement shall
automatically terminate, the parties shall be released from all further
obligations under this Agreement, except pursuant to any provisions which by
their terms survive a termination of this Agreement including Purchaser's
indemnification, restoration and assignment of Studies and Reports obligations,
and the Deposit shall be immediately returned to the Purchaser as provided in
Article 9 hereof.  Purchaser shall have been deemed to have approved any matters
of title or survey in existence as of the Effective Date to which either
Purchaser did not object as provided above, or to which Purchaser did object,
but with respect to which Purchaser did not terminate this Agreement. Seller
covenants that, except as expressly permitted under this Agreement to the
contrary, Seller shall not take any act to create any new matters of title or
survey prior to Closing from those in existence on the Effective Date, without
the consent of Purchaser, which consent shall not be unreasonably withheld,
conditioned or delayed.  NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE
CONTRARY, SUBJECT TO SATISFACTION OF THE CONDITION TO CLOSING SET FORTH IN
SECTION 5.2(e), PURCHASER ACKNOWLEDGES THAT IT HAS SATISFIED ITSELF WITH RESPECT
TO ALL MATTERS OF TITLE AND SURVEY THAT EXIST AS OF JULY 19, 2005, THE DATE OF
PURCHASER'S TITLE COMMITMENT.

          3.3     Delivery of Owner's Affidavit. Seller shall execute at Closing
an ALTA Statement (Owner's Affidavit) in form reasonably acceptable to Seller
and the Title Company.

          3.4     Title and Survey Costs.  Seller shall pay up to $12,000 for an
ALTA Survey covering the Property from VIKA, Inc.  Purchaser shall pay the
premium for the Title Policy, including the premium for any endorsements
thereto, and the cost of the UCC Searches and Purchaser's endorsements.

7

--------------------------------------------------------------------------------

ARTICLE 4:  OPERATIONS AND RISK OF LOSS/SELLER LEASEBACK

          4.1     Ongoing Operations.  During the pendency of this Agreement:

          (a)     Preservation of Business.  Subject to Paragraph 4.1(d), Seller
shall use commercially reasonable efforts to (i) cause the Property to be
operated in the ordinary and usual course of business and, consistent with past
practice, shall preserve intact the Property, subject to casualty or
condemnation and ordinary wear and tear, and (ii) perform its material
obligations under Leases and other agreements affecting the Property.

          (b)     Maintenance of Insurance.  Seller shall continue to carry its
existing insurance through the Closing Date, and shall use commercially
reasonable efforts to not allow any material breach, default, termination or
cancellation of such insurance policies or agreements to occur or exist. 

          (c)     Service Contracts.  After the Effective Date, without
Purchaser's prior written consent, which consent will not be unreasonably
withheld, conditioned or delayed, Seller will not enter into or amend or,
terminate, any Service Contracts that will be an obligation affecting the
Property or binding on the Purchaser after the Closing, i.e., those Service
Contracts to be assumed by Purchaser. 

          (d)     Leasing Arrangements/Seller Leaseback. 

                    (i)     Seller will not amend, terminate, incur any
obligation for leasing commissions in connection with, or enter into any Lease
without Purchaser's prior written consent, which consent will not be
unreasonably withheld, conditioned or delayed, and shall be deemed given if
Purchaser does not respond within five (5) days of request. 

                    (ii)     Seller and Purchaser shall enter into a lease
agreement (the "Lease Agreement") at Closing in the form attached hereto as
Exhibit J and incorporated herein by reference and the provisions of this
Paragraph 4.1(d) shall be deemed merged into the Lease Agreement. 

          The terms of the Lease Agreement shall be as follows:

Demised Premises:

The area currently occupied by Seller consisting of approximately (i) 86,765
rentable square feet of office, deli and meeting space ("Office Space"), (ii)
12,835 rentable square feet of data center space ("Data Center Space"), and
(iii) 7,628 rentable square feet of storage space ("Storage Space").

Term:

Three (3) years from the Closing Date, with two (2) renewal terms of one (1)
year each, provided Seller shall give at least twelve (12) months notice of its
exercise of any renewal term.



8

--------------------------------------------------------------------------------

Rent:

As set forth in Section 3 and Section 6 of the Lease, attached hereto as
Exhibit J.

Security Deposit:

None.

          (e)     The Lease Agreement shall provide for the payment by Purchaser
of up to $350,000 of capital improvements to the common area at the Property
(the "Capital Improvement Allowance") and Seller shall have the responsibility
for administering and contracting for the same.  Seller shall use diligent and
commercially reasonable efforts to expend the Capital Improvement Allowance
during the first year of the term of the Lease Agreement, subject to Seller's
right to withhold retention or other funds for work that has not been completed
to the satisfaction of Seller.  To the extent that the capital improvement costs
exceed the Capital Improvement Allowance, tenant shall pay the excess amount.
The specific capital improvements to be performed are described in the Lease
Agreement. The schedule for the capital improvements to be performed shall be
set forth as an exhibit to the Lease Agreement and Seller shall have a right of
offset against rent under the Lease Agreement if the Capital Improvement
Allowance is not paid when due.

           (f)     Removal and Replacement of Personal Property.  Seller will
not remove any of the Personal Property except such property that is not
operable or is obsolete unless it is replaced with a comparable item of equal
quality and quantity as existed as of the time of such removal.

          (g)     Maintenance of Permits.  Seller shall use commercially
reasonable efforts to maintain in existence all licenses, permits and approvals,
if any, in its name necessary or reasonably appropriate to the ownership,
operation or improvement of the Property.

          4.2     Casualty.  Seller shall promptly give Purchaser written notice
of any material casualty to the Property of which it is aware.  If such casualty
is material, Purchaser may elect by notice to Seller given within 5 days after
Purchaser is notified of such damage to proceed to Closing with no abatement in
Purchase Price, but with an assignment of all Seller's right, title and interest
in insurance proceeds or terminate this Agreement, and in the event of
termination, the Deposit shall be returned to Purchaser in accordance with
Article 9.  Damage as to any one or multiple occurrences is material if the cost
to repair the damage, as reasonably estimated by Seller, exceeds 4% of the
Purchase Price. If such casualty is not material, all insurance proceeds shall
be assigned to Purchaser and Closing shall occur with no abatement in Purchase
Price.

          4.3     Condemnation.  Seller shall promptly give Purchaser notice of
any eminent domain proceedings that are, to Seller's knowledge, threatened or
instituted with respect to the Property.  By notice to Seller given within 5
days after Purchaser receives notice of proceedings in eminent domain that are
threatened or instituted by any body having the power of eminent domain with
respect to the Property, Purchaser may, to the extent the condemnation is
material, terminate this Agreement and receive the return of its Deposit or (and
in the event of a non-material condemnation) proceed under this Agreement, in
which event Seller shall, at the Closing, assign to Purchaser its entire right,
title and interest in and to any condemnation award, and Purchaser shall have
the sole right following the expiration of the Due Diligence Period to

9

--------------------------------------------------------------------------------

negotiate and otherwise deal with the condemning authority in respect of such
matter.  A material condemnation shall be (i) a condemnation of 10% or more of
the Land area (ii) a condemnation that materially impacts the access to the
Property or reduces the number of parking spaces or takes any portion of the
Building or (iii) a condemnation that reduces by 1% or more the permitted gross
floor area of the Development Parcel, as such gross floor area is shown on the
currently pending site plan prepared by Walter L. Phillips, Inc.

ARTICLE 5:  CLOSING

          5.1     Closing and Escrow.  The consummation of the transaction
contemplated herein ("Closing") shall occur on the Closing Date at the offices
of the Escrow Agent.  Funds shall be deposited into and held by Escrow Agent in
a closing escrow account with a bank satisfactory to Purchaser and Seller.  Upon
satisfaction or completion of all closing conditions and deliveries in
accordance with the terms of this Agreement including the Escrow Agreement
contemplated in Section 5.2(e) below, the parties shall direct the Escrow Agent
to immediately record and deliver the closing documents to the appropriate
parties and make disbursements according to the closing statements executed by
Seller and Purchaser.   If the Purchase Price is not disbursed to Seller or
deposited into escrow, as applicable, by 2:00 p.m. on the day following Closing,
the Purchase Price shall increase at the rate of 1% per month, prorated daily,
until such funds are disbursed.

          5.2     Conditions to the Parties' Obligations to Close.  In addition
to all other conditions herein, the obligation of Seller, on the one hand, and
Purchaser, on the other hand, to consummate the transactions contemplated
hereunder shall be contingent upon the following:

          (a)     The other party's representations and warranties contained
herein shall be true and correct in all material respects as of the date of this
Agreement and the Closing Date;

          (b)     As of the Closing Date, the other party shall have performed
its material obligations hereunder and all material deliveries to be made by the
other party at Closing have been tendered;

          (c)     As a condition to Purchaser's obligation to close, at Closing,
Seller shall not be in any material default under any Lease or Leases to be
assigned to and assumed by Purchaser under this Agreement;

          (d)     As a condition to Purchaser's obligation to close, prior to or
at Closing, Seller and NRTC shall have fully executed and delivered amendments
to those certain NRTC Lease Agreements, dated June 15, 1999, and October 1, 2000
between Seller, as landlord, and NRTC, as tenant, which amendments shall be in
the form of Exhibit K attached hereto; and

          (e)     As a condition to Seller’s and Purchaser’s obligation to
close, on or before the Closing Date, Seller, Purchaser and Escrow Agent shall
have agreed upon form of escrow agreement ("Escrow Agreement") and executed the
same to address the Right of Repurchase and Right of First Offer (as such terms
are defined below).   The Escrow Agreement shall address that certain repurchase
option ("Right of Repurchase") and right of first offer ("Right of First

10

--------------------------------------------------------------------------------

Offer") contained in that certain purchase agreement by and between Seller and
Woodland Associates dated December 30, 1985, as amended, and shall provide,
inter alia, for (i) the escrow of Six Million Dollars of the Purchase Price with
the Escrow Agent in accordance with the terms of the Escrow Agreement, and (ii)
the potential reconveyance of the Undeveloped Parcel to Seller, or its designee,
in the event of its  inability to provide the affidavits to the Escrow Agent,
all as more particularly set forth in the Escrow Agreement.  If for any reason
the Undeveloped Parcel is reconveyed to Seller, or its designee, then Seller and
Purchaser agree to cooperate reasonably in the development of such parcel,
including the grant of easements (including easements for stormwater management
and BMP credit, access, sanitary sewer and water) and the joinder in
applications provided the same shall have no material adverse impact on the
Property owned by Seller and such agreement to cooperate shall be set forth in a
Memorandum of Obligation to Subdivide and Reconvey to be recorded in the land
records of Fairfax County at Closing.

          So long as a party is not in default hereunder, if any condition to
such party's obligation to proceed with the Closing hereunder has not been
satisfied as of the Closing Date such party may, in its sole discretion, either
(i) terminate this Agreement by delivering written notice to the other party on
or before the Closing Date, or (ii) elect to close, notwithstanding the
non-satisfaction of such condition, in which event such party shall be deemed to
have waived any such condition.  Seller and Purchaser acknowledge that the
waiver of the condition to close set forth in Section 5.2(e) requires the waiver
of such condition by both Seller and Purchaser.  If Purchaser elects to
terminate this Agreement pursuant to clause (i) above, or if Seller or Purchaser
elects to terminate as a result of the failure of the condition in Section
5.2(e) to be satisfied, the Deposit shall be returned to Purchaser in accordance
with Article 9 hereof.

          5.3     Seller's Deliveries in Escrow.  On the Closing Date, Seller
shall deliver in escrow to the Escrow Agent the following: 

          (a)     Deed.  A special warranty deed subject to all matters of
record (the "Deed"). 

          (b)     Bill of Sale and Assignment and Assumption of Leases and
Contracts.  A Bill of Sale and Assignment and Assumption of Leases and Contracts
in the form of Exhibit D attached hereto (the "Assignment"), executed and
acknowledged by Seller;

          (c)     Certificate.  A certificate from Seller that each of the
representations and warranties contained in Paragraph 7.1 hereof is true and
correct in all material respects as of the Closing Date or noting any changes to
such representations and warranties.  Such certificate shall contain (i) an
updated Rent Roll and (ii) an updated list of the Leases and Service Contracts. 
Notwithstanding the Seller's ability to note any changes to its representations
and warranties, the condition to the Purchaser's obligation to close set forth
in Section 5.2(a) hereof is that Seller's representations and warranties
contained herein shall be true and correct in all material respects as such
representations and warranties exist as of the date of this Agreement without
regard to any such changes;

          (d)     Notice to Tenants.  A notice to each tenant in the form of
Exhibit E attached hereto;

11

--------------------------------------------------------------------------------

          (e)     R-5E and 1099-S.  An R-5E and a 1099-S form as prepared by the
Title Company;

          (f)     FIRPTA.  A Foreign Investment in Real Property Tax Act
affidavit prepared by Purchaser's counsel or the Escrow Agent, executed by
Seller;

          (g)     Tenant Estoppels.  Estoppel certificates satisfying the
conditions in Paragraph 2.3;

          (h)     Escrow Agreement.   The Escrow Agreement executed by Seller;

          (i)     Authority.  Evidence of the existence, organization and
authority of Seller and of the authority of the persons executing documents on
behalf of Seller reasonably satisfactory to the Escrow Agent and the Title
Company;

          (j)     Lease Agreement.  The Lease Agreement, executed by Seller; and

          (k)      Management Agreement. The Management Agreement executed by
Seller's Managing Affiliate.

          5.4     Purchaser's Deliveries in Escrow.  On the Closing Date,
Purchaser shall deliver in escrow to the Escrow Agent the following:

          (a)     Purchase Price.  On the Closing Date, the Purchase Price, less
the Deposit that is applied to the Purchase Price, plus or minus applicable
prorations, deposited by Purchaser with the Escrow Agent in immediate available
United States currency wired for credit into the Escrow Agent's escrow account;

          (b)     Bill of Sale and Assignment and Assumption of Leases and
Contracts.  The Assignment, executed by Purchaser;

          (c)     Certificate.  A certificate from Purchaser that each of the
representations and warranties contained in Paragraph 7.2 hereof is true and
correct in all material respects as of the Closing Date or noting any changes to
such representations and warranties;

          (d)     Authority.  Evidence of the existence, organization and
authority of Purchaser and of the authority of the persons executing documents
on behalf of Purchaser reasonably satisfactory to the Seller and the Title
Company;

          (e)     Lease Agreement.  The Lease Agreement executed by Purchaser;

          (f)     Escrow Agreement.  The Escrow Agreement executed by Purchaser;
and

          (g)     Management Agreement. The Management Agreement executed by
Purchaser.

12

--------------------------------------------------------------------------------

          5.5     Closing Statements/Escrow Fees.  Seller and Purchaser shall
deposit with the Escrow Agent executed closing statements consistent with this
Agreement.  The Escrow Agent's escrow fee and closing charges shall be divided
equally between and paid by Seller and Purchaser. 

          5.6     Transfer Taxes.  Seller and Purchaser shall share equally the
Virginia grantor's tax and the Virginia state and county recordation tax.
Purchaser shall pay all other recording fees.

          5.7     Possession.  At the time of Closing, Seller shall deliver to
Purchaser possession of the Property, subject to the Leases (including
subleases), the Lease Agreement, all matters of record, and all matters that an
accurate survey would disclose.

          5.8     Delivery of Books and Records.  Immediately after the Closing,
Seller shall make available to Purchaser's property manager, to the extent in
Seller's possession or control: the original Leases and Service Contracts;
copies to be made by Purchaser of all material books and records of account,
contracts, copies of correspondence with tenants and suppliers, unpaid bills and
other papers or documents which pertain to the Property for the prior three (3)
years; all permits and warranties; keys and other items, if any, used in the
operation of the Property; all available plans and specifications and all
operation manuals.

ARTICLE 6: PRORATIONS AND ADJUSTMENTS

          6.1     Prorations.  Not less than 2 days prior to Closing, Seller
shall use commercially reasonably efforts to provide to Purchaser such
information reasonably necessary to support the prorations and adjustments under
this Article 6.  The items in subparagraphs (a) through (e) of this Paragraph
6.1 shall be prorated between Seller and Purchaser, based on the actual number
of days in the applicable period, as of midnight of the day immediately
preceding the Closing Date, the Closing Date being a day of income and expense
to Purchaser, provided Seller receives the Purchase Price before 2:00 p.m. on
the day following Closing or the Purchase Price increase provided for in
Paragraph 5.1 hereof.

           (a)     Taxes and Assessments.  Purchaser shall receive a credit for
any accrued but unpaid real estate taxes and assessments (including, without
limitation, any assessments imposed by private covenant) applicable to any
period before the Closing Date, even if such taxes and assessments are not yet
due and payable.  If the amount of any such taxes have not been determined as of
Closing, such credit shall be based on the most recent ascertainable taxes or
assessment.  Such taxes shall be re-prorated upon issuance of the final tax bill
or assessment.

          (b)     Collected Rent.  Purchaser shall receive a credit for any rent
and other income under Leases collected by Seller before Closing that applies to
any period after Closing.  Uncollected rent and other uncollected income shall
not be prorated at Closing.  After Closing, Purchaser shall apply all rent and
income collected by Purchaser from a tenant, first to such tenant's arrearages,
if any for the full calendar month and any partial calendar month preceding
Closing and thereafter in the reverse order in which such payments were due and
remitting to Seller, after deducting reasonable collection costs, any rent
properly allocable to Seller's period of ownership in the order of priority set
forth above. Purchaser shall bill and attempt to collect

13

--------------------------------------------------------------------------------

such rent arrearages in the ordinary course of business, but shall not be
obligated to take legal action to collect any rent arrearages. Beginning three
(3) months after Closing, Seller shall have the right to seek collection
directly from any tenant of any rents or other income applicable to any period
before the Closing and Purchaser shall cooperate, at no cost or expense to
Purchaser, in any collection action that seller desires to pursue, provided that
Seller shall have no right to dispossess any tenant or to terminate any Lease. 
Any rent or other income received by Seller after Closing which are owed to
Purchaser shall be held in trust and remitted to Purchaser promptly after
receipt.

          (c)     Operating Expense Pass-throughs.  To the extent Seller, as
landlord under the Leases, is currently collecting from tenants under the Leases
additional rent to cover taxes, insurance, utilities, maintenance and other
operating costs and expenses (collectively, "Operating Expense Pass-throughs")
incurred by Seller in connection with the ownership, operation, maintenance and
management of the Property, then the parties shall make an adjusting payment
between them at Closing or when the correct amount can be determined.  In either
event, Purchaser shall be responsible for crediting or repaying those amounts to
the appropriate tenants.  If Seller collected estimated prepayments of Operating
Expense Pass-throughs attributable to any period after Closing, Seller shall pay
or credit any such amounts to Purchaser at Closing.

          (d)     Service Contracts.  Seller or Purchaser, as the case may be,
shall receive a credit for regular charges under Service Contracts assumed by
Purchaser pursuant to this Agreement paid and applicable to Purchaser's period
of ownership or payable and applicable to Seller's period of ownership,
respectively.

          (e)     Utilities.  The Seller shall, to the extent practical, use
commercially reasonable efforts to cause the meters, if any, for utilities to be
read the day on which the Closing Date occurs and to pay the bills rendered on
the basis of such readings.  If any such meter reading for any utility is not
available, then adjustment therefor shall be made on the basis of the most
recently issued bills therefor; and such adjustment shall be reprorated when the
next utility bills are received.

          6.2     Tenant Reconciliations and Post-Closing Adjustments.  Within
60 days after Closing, Seller shall prepare and present to Purchaser a
calculation of Operating Expense Pass-throughs for Seller's period of ownership.
Such final calculation shall include supporting documentation of Seller's
calculations and base year determinations (if applicable).  Purchaser shall have
30 days from receipt, to review said calculations of Operating Expense
Pass-throughs.  If Seller collected payments of Operating Expense Pass-throughs
in excess of any tenant's share of such expenses, Purchaser shall receive
payment for the excess.  If Seller under-collected payments of Operating Expense
Pass-throughs for any tenant's share of such expenses, Seller shall receive a
payment from Purchaser for the deficiency if, as and when Purchaser receives
such payment from the applicable tenant in accordance with the provisions of
Paragraph 6.1(b) hereof, provided Purchaser shall diligently pursue the
collection of the same. If a tenant becomes entitled to a refund for any
overpayment of Operating Expense Pass-throughs for Seller's period of ownership,
Seller shall promptly make the refund payment to such tenant, provided Seller
has not previously paid such sum to Purchaser pursuant to this Paragraph 6.2.

14

--------------------------------------------------------------------------------

          6.3     Leasing Commissions.  Not applicable.

          6.4     Tenant Improvements and Allowances.  Seller shall be
responsible for the payment or performance of those certain Tenant Improvements
for General Dynamics Advanced Information Systems, Inc. under those leases dated
April 12, 1994, and dated April 1, 2000, as amended, that are to be performed by
August 20, 2005 in accordance with the Third Amendment to Smith-Gill Building
Office Lease, dated July 1, 2005, but shall not be responsible for any Tenant
Improvements required under such leases as part of any renewals exercised after
closing. Seller shall defend, indemnify and hold harmless Purchaser from and
against any liability, damages, causes of action, expenses, and attorneys' fees
incurred by Purchaser by reason of the failure of Seller to fulfill, perform,
discharge, and observe its obligations with set forth above in this Paragraph.

          6.5     Tenant Deposits.  All cash tenant security deposits (and
interest thereon if required by contract to be paid to tenants) shall be
transferred or credited to Purchaser at Closing.  Seller shall execute at
Closing the appropriate transfer documents with respect to any letters of credit
constituting security deposits.  As of the Closing, Purchaser shall assume
Seller's obligations related to tenant security deposits, but only to the extent
they are properly credited and transferred to Purchaser.

          6.6     Wages.  Purchaser shall not be liable for any wages, fringe
benefits, payroll taxes, unemployment insurance contributions, accrued vacation
pay, accrued pay for unused sick leave, accrued severance pay and other
compensation accruing before Closing for employees, if any, at the Property or
arising from the termination of such employees at or prior to Closing, except as
may be set forth in the Management Agreement.

          6.7     Utility Deposits.  Seller shall receive a credit for the
amount of deposits, if any, with utility companies that are transferable and
that are assigned to Purchaser at the Closing.

          6.8     Sales Commissions.  Seller and Purchaser represent and warrant
each to the other that they have not dealt with any real estate broker, sales
person or finder in connection with this transaction other than Broker.  If this
transaction is closed, Seller shall pay Broker to the extent provided for and in
accordance with a separate written agreement.  Broker is an independent
contractor and is not authorized to make any agreement or representation on
behalf of either party.  Except as expressly set forth above, in the event of
any claim for broker's or finder's fees or commissions in connection with the
negotiation, execution or consummation of this Agreement or the transactions
contemplated hereby, each party shall indemnify and hold harmless the other
party from and against any such claim based upon any statement, representation
or agreement of such party.  This provision shall survive the Closing or any
termination of this Agreement.

ARTICLE 7:  REPRESENTATIONS AND WARRANTIES

          7.1     Seller's Representations and Warranties.  Seller represents
and warrants to Purchaser that:

15

--------------------------------------------------------------------------------

          (a)     Organization and Authority.  Seller has been duly organized
and is validly existing as a District of Columbia cooperative association. 
Seller has the full right and authority and has or will obtain any and all
consents required to enter into this Agreement and to consummate or cause to be
consummated the transactions contemplated hereby.  This Agreement has been, and
all of the documents to be delivered by Seller at the Closing will be,
authorized and properly executed and constitute, or will constitute, as
appropriate, the valid and binding obligations of Seller, enforceable in
accordance with their terms. 

          (b)     Conflicts and Pending Actions or Proceedings.  Except for the
Repurchase Right and Right of First Offer described in Section 5.2, there is no
agreement to which Seller is a party or, to Seller's knowledge, binding on
Seller which is in conflict with this Agreement, or which challenges or impairs
Seller's ability to execute or perform its obligations under this Agreement. 
Seller’s sole obligation with respect to the rights set forth in Section 5.2
shall be to seek to provide the affidavits referenced in such Section 5.2(e) and
Seller shall have no liability to Purchaser with respect to such rights
including with respect to any acquisition by Woodland Associates or its
successors or assigns of the Undeveloped Parcel, or its inability to provide
such affidavits.  There is not now pending or, to the best of Seller's
knowledge, threatened, any action, suit or proceeding before any court or
governmental agency or body against the Seller that would prevent Seller from
performing its obligations hereunder or against or with respect to the Property.
To Seller's knowledge, no condemnation, eminent domain or similar proceedings
are pending or threatened with regard to the Property.  Seller has not received
any notice and has no knowledge of any pending or threatened liens, special
assessments or impositions to be made against the Property. There are no pending
real property tax assessment appeals with respect to the Real Property or any
portion thereof.

          (c)      Leases and Rent Roll.  The documents constituting the Leases
that are delivered to Purchaser pursuant to Paragraph 2.1 are, in all material
respects, true, correct and complete copies of all of the Leases affecting the
Property, including any and all amendments or supplements thereto. All
information set forth in the Rent Roll, a true and correct copy of which is
attached hereto as Exhibit H, is true, correct, and complete in all material
respects as of the date hereof. Except as set forth in the Leases or Rent Roll,
there are no leasing or other fees or commissions due, nor will any become due,
in connection with any Lease or any renewal or extension or expansion of any
Lease, and no understanding or agreement with any party exists as to payment of
any leasing commissions or fees regarding future leases or as to the procuring
of tenants.  To Seller's knowledge, except as disclosed in the Property
Information, no tenants have asserted nor are there any defenses or offsets to
rent accruing after the Closing Date and no material default or breach exists on
the part of any tenant.  Seller has not received any notice of any default or
breach on the part of the landlord under any Lease, nor, to the best of Seller's
knowledge, does there exist any such material default or breach on the part of
the landlord.  Except as set forth in the Rent Roll, all of the landlord's
obligations to construct tenant improvements or reimburse the tenants for tenant
improvements under the Leases have been paid and performed in full and all
concessions from the landlord under the Leases have been paid and performed in
full.

          (d)     Service Contracts.  The list of Service Contracts attached
hereto as Exhibit I is true, correct, and complete as of the date hereof (the
"Service Contracts"). The documents

16

--------------------------------------------------------------------------------

constituting the Service Contracts that are delivered to Purchaser are, in all
material respects, true, correct and complete copies of all of the Service
Contracts affecting the Property.  Neither Seller nor, to Seller's knowledge,
any other party is in material default under any Service Contract.

          (e)     Operating Statements.  To the best of Seller's knowledge, the
Operating Statements to be delivered to Purchaser pursuant to this Agreement
will be true, correct, and complete in all material respects. There is no
pending Operating Expense Pass-through dispute with or audit by any tenant and
Seller has received no written notice from any tenant requesting or demanding
any such audit.



          (f)     Legal Compliance.  Seller has not received any written notices
of violations or alleged violations of any laws, rules, regulations or codes,
including building codes, with respect to the Property, which have not been
corrected or resolved to the satisfaction of the issuer of the notice. There is
no pending or, to Seller's knowledge, litigation threatened in writing to Seller
affecting the Property or under any Lease.

          (g)     Environmental.  Seller has no knowledge of any present
violation of Environmental Laws related to the Property or the presence or
release of Hazardous Materials on or from the Property in violation of
Environmental Laws except as disclosed in the Property Information.  To Seller's
knowledge, there are no underground storage tanks located on the Property.  The
term "Environmental Laws" includes without limitation the Resource Conservation
and Recovery Act and the Comprehensive Environmental Response Compensation and
Liability Act and other federal laws governing the environment as in effect on
the Date of this Agreement, together with their implementing regulations,
guidelines, rules or orders as of the Date of this Agreement, and all state,
regional, county, municipal and other local laws, regulations, ordinances, rules
or orders that are equivalent or similar to the federal laws recited above or
that purport to regulate Hazardous Materials.  The term "Hazardous Materials"
includes petroleum, including crude oil or any fraction thereof, natural gas,
natural gas liquids, liquified natural gas, or synthetic gas usable for fuel (or
mixtures of natural gas or such synthetic gas), and any substance, material,
waste, pollutant or contaminant listed or defined as hazardous or toxic under
any Environmental Law.

          Whenever used in this Agreement, the phrase "to Seller's knowledge"
and similar phrases shall be limited in meaning to the actual (as distinguished
from implied, imputed or constructive) knowledge of Joseph Siekierski and John
Moone (collectively, the "Knowledge Parties") without independent inquiry or
investigation, and without imputation to such individual or Seller of facts and
matters otherwise within the personal knowledge of any other director, officer,
member or employee of Seller or third parties.  If, prior to Closing, Seller
discloses to Purchaser, or Purchaser discovers and has actual knowledge of any
material misrepresentation of, or material inaccuracy with respect to, any of
the representations and warranties set forth herein, then Purchaser may either
(i) upon written notice to Seller delivered on or prior to the Closing,
terminate this Agreement, whereupon the Deposit shall be refunded to Purchaser
in accordance with Article 9, or (ii) elect to close this transaction
notwithstanding such misrepresentations or inaccuracies, thereby waiving any
claim for the breach of the applicable representation or warranty.

17

--------------------------------------------------------------------------------

          7.2     Purchaser's Representations and Warranties.  Purchaser
represents and warrants to Seller that:

          (a)     Organization and Authority.  Purchaser has been duly organized
and is validly existing as a Delaware limited partnership, in good standing in
the State of Delaware and will be qualified to do business in the Commonwealth
of Virginia on the Closing Date.  Purchaser has the full right and authority and
has obtained any and all consents required to enter into this Agreement and to
consummate or cause to be consummated the transactions contemplated hereby. 
This Agreement has been, and all of the documents to be delivered by Purchaser
at the Closing will be, authorized and properly executed and constitutes, or
will constitute, as appropriate, the valid and binding obligation of Purchaser,
enforceable in accordance with their terms.

           (b)     Conflicts and Pending Action.  There is no agreement to which
Purchaser is a party or to Purchaser's knowledge binding on Purchaser which is
in conflict with this Agreement.  There is no action or proceeding pending or,
to Purchaser's knowledge, threatened against Purchaser which challenges or
impairs Purchaser's ability to execute or perform its obligations under this
Agreement.

ARTICLE 8:  REMEDIES

          8.1. Seller's Remedies.  Seller's sole and exclusive remedy in the
event Purchaser defaults hereunder, shall be to terminate this Agreement and to
retain the Deposit as liquidated damages provided Purchaser delivers and assigns
to Seller with all bills paid, all due diligence reports obtained by Purchaser,
Seller waiving all other rights or remedies in the event of such default by
Purchaser, except for Purchaser's indemnification and restoration obligations,
which shall not be subject to any cap on damages payable by Purchaser to Seller
and shall survive any termination as set forth in Paragraph 2.2.

          8.2. Purchaser's Remedies.  If this transaction fails to close as a
result of Seller's default, as Purchaser's sole and exclusive remedy, (i)
Purchaser shall be entitled to terminate this Agreement, the Deposit shall be
returned to Purchaser and thereafter Seller and Purchaser shall have no further
obligation one to the other hereunder, except for Purchaser's indemnification
and restoration obligations, or (ii) Purchaser shall be entitled to enforce
specific performance of Seller's obligation to convey the Property which
remedies set forth in (i) and (ii) above shall be in lieu of any other remedy at
law or in equity in the event of Seller's default.



ARTICLE 9:  DEPOSIT PROVISIONS

          9.1     Investment and Use of Funds.  The Escrow Agent shall invest
the Deposit in government insured interest‑bearing accounts satisfactory to
Seller and Purchaser, shall not commingle the Deposit with any funds of the
Escrow Agent or others, and shall promptly provide Purchaser and Seller with
confirmation of the investments made.  If the Closing under this Agreement
occurs, the Escrow Agent shall deliver the Deposit to, or upon the instructions
of, Purchaser on the Closing Date.

18

--------------------------------------------------------------------------------

          9.2     Intentionally Deleted.

          9.3     Termination.  Except as otherwise expressly provided herein,
upon not less than 10 business days' prior written notice to the Escrow Agent
and the other party, Escrow Agent shall deliver the Deposit to the party
requesting the same; provided, however, that if the other party shall, within
said 10 business day period, deliver to the requesting party and the Escrow
Agent a written notice that it disputes the claim to the Deposit, Escrow Agent
shall retain the Deposit until it receives written instructions executed by both
Seller and Purchaser as to the disposition and disbursement of the Deposit, or
until ordered by final court order, decree or judgment, which is not subject to
appeal, to deliver the Deposit to a particular party, in which event the Deposit
shall be delivered in accordance with such notice, instruction, order, decree or
judgment.  It shall be a condition to any otherwise permitted refund to
Purchaser  of the Deposit that Purchaser shall have satisfied its
indemnification and restoration obligations and its obligation to assign and
deliver to Seller all  Studies and Reports with evidence of all invoices paid.

          9.4     Interpleader.  Seller and Purchaser agree that in the event of
any controversy regarding the Deposit, unless mutual written instructions are
received by the Escrow Agent directing the Deposit’s disposition, the Escrow
Agent shall not take any action, but instead shall await the disposition of any
proceeding relating to the Deposit or, at the Escrow Agent's option, the Escrow
Agent may interplead all parties and deposit the Deposit with a court of
competent jurisdiction in which event the Escrow Agent may recover all of its
court costs and reasonable attorneys' fees.  Seller or Purchaser, whichever
loses in any such interpleader action, shall be solely obligated to pay such
costs and fees of the Escrow Agent, as well as the reasonable attorneys' fees of
the prevailing party in accordance with the other provisions of this Agreement.

          9.5     Liability of Escrow Agent.  The parties acknowledge that the
Escrow Agent is acting solely as a stakeholder at their request and for their
convenience, that the Escrow Agent shall not be deemed to be the agent of either
of the parties, and that the Escrow Agent shall not be liable to either of the
parties for any action or omission on its part taken or made in good faith, and
not in disregard of this Agreement, but shall be liable for its negligent acts
and for any loss, cost or expense incurred by Seller or Purchaser resulting from
the Escrow Agent's mistake of law respecting the Escrow Agent's scope or nature
of its duties.  Seller and Purchaser shall jointly and severally indemnify and
hold the Escrow Agent harmless from and against all costs, claims and expenses,
including reasonable attorneys' fees, incurred in connection with the
performance of the Escrow Agent's duties hereunder, except with respect to
actions or omissions taken or made by the Escrow Agent in bad faith, in
disregard of this Agreement or involving negligence on the part of the Escrow
Agent.

ARTICLE 10:  MISCELLANEOUS

          10.1     Parties Bound.  Neither party may assign this Agreement
without the prior written consent of the other, and any such prohibited
assignment shall be void; provided, however,  Purchaser shall have the right to
assign this Agreement as part of an Internal Revenue Code Section 1031 tax
deferred exchange involving Purchaser or a Prentiss affiliate. Seller

19

--------------------------------------------------------------------------------

acknowledges and agrees that if Purchaser participates in a "reverse" Section
1031 tax deferred exchange, Prentiss or a Prentiss affiliate will not own the
purchasing entity until the exchange is completed which exchange will be
completed within 180 days of settlement. In the event of such assignment, the
identity of the qualified intermediary shall be subject to Seller's reasonable
consent, and Purchaser shall deliver a copy of the executed assignment agreement
to Seller and reasonable evidence that such assignment has been made in
connection with such Internal Revenue Code Section 1031 tax deferred exchange.
No such assignment shall relieve Purchaser of its obligations and liabilities
under this Agreement; provided, however, in the event of any such assignment,
Prentiss Properties Acquisition Partners, L.P. would not be liable under the
Lease Agreement, except to the extent expressly set forth in Paragraph 4.1(f) of
this Agreement.

          10.2     Headings.  The article and paragraph headings of this
Agreement are for convenience only and in no way limit or enlarge the scope or
meaning of the language hereof.

          10.3     Expenses.  Except as otherwise expressly provided herein,
each party hereto shall pay its own expenses incident to this Agreement and the
transactions contemplated hereunder, including all legal and accounting fees and
disbursements.

          10.4     Invalidity and Waiver.  If any portion of this Agreement is
held invalid or inoperative, then so far as is reasonable and possible the
remainder of this Agreement shall be deemed valid and operative, and, to the
greatest extent legally possible, effect shall be given to the intent manifested
by the portion held invalid or inoperative.  The failure by either party to
enforce against the other any term or provision of this Agreement shall not be
deemed to be a waiver of such party's right to enforce against the other party
the same or any other such term or provision in the future.

          10.5     Governing Law.  This Agreement and said other instruments
shall, in all respects, be governed, construed, applied, and enforced in
accordance with the laws of the Commonwealth of Virginia.   

          10.6     Survival.  The provisions of this Agreement and the Escrow
Agreement that contemplate performance after the Closing such as the
indemnification, restoration and escrow provisions, and proration of taxes or
operating expense pass throughs shall survive the Closing and shall not be
deemed to be merged into or waived by the instruments of Closing.  Seller's and
Purchaser's respective representations and warranties shall survive for a period
of six (6) months after the Closing and thereafter merge into the Deed or other
documents or instruments executed and delivered in connection herewith.

          10.7     No Third Party Beneficiary.  This Agreement is not intended
to give or confer any benefits, rights, privileges, claims, actions, or remedies
to any person or entity as a third party beneficiary, decree, or otherwise. 

          10.8     Entirety and Amendments.  This Agreement embodies the entire
agreement between the parties and supersedes all prior agreements and
understandings relating to the Property.  This Agreement may be amended or
supplemented only by an instrument in writing executed by the party against whom
enforcement is sought. 

20

--------------------------------------------------------------------------------

          10.9     Time of the Essence.  Time is of the essence in the
performance of this Agreement.

          10.10     Confidentiality.  Neither party shall make any public
announcement or disclosure of any information related to this Agreement to
outside brokers or third parties, before or after the Closing, without the
specific prior written consent of the other, except for such disclosures
required by applicable law, including securities laws and regulations and
disclosures to a party's lenders, creditors, directors, officers, employees and
agents as may be necessary to permit such party to perform its obligations
hereunder.  The foregoing notwithstanding, promptly after the Closing, upon the
reasonable prior written consent of Seller and Purchaser, Purchaser and Seller
shall issue a joint press release and publish such announcements of Seller's
sale of the Property to Purchaser as Seller and Purchaser shall deem
appropriate.

          10.11     Attorneys' Fees.  Should either party employ attorneys to
enforce any of the provisions hereof, the party against whom any final judgment
is entered agrees to pay the prevailing party all reasonable costs, charges, and
expenses, including reasonable attorneys' fees, expended or incurred by the
prevailing party in connection therewith. 

          10.12     Notices.  All notices required or permitted hereunder shall
be in writing and shall be served on the parties at the addresses set forth in
Paragraph 1.1.  Any such notices shall be either (1) sent by overnight delivery
using a nationally recognized overnight courier, in which case notice shall be
deemed delivered one business day after deposit with such courier, or (2) sent
by personal delivery, in which case notice shall be deemed delivered upon
receipt or refusal of delivery.  A party's address may be changed by written
notice to the other party; provided, however, that no notice of a change of
address shall be effective until actual receipt of such notice.  The attorney
for a party has the authority to send notices on behalf of such party.

          10.13     Construction.  The parties acknowledge that the parties and
their counsel have reviewed and revised this Agreement and that the normal rule
of construction to the effect that any ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation of this Agreement
or any exhibits or amendments hereto.

          10.14     Independent Audit.  Seller shall, at no cost to Seller,
reasonably cooperate to provide to Purchaser's representatives and independent
accounting firm reasonable access to financial and other information relating to
the Property in the possession of or otherwise reasonably available to Seller,
to facilitate Purchaser's representatives and independent accounting firm
preparation, at Purchaser's expense, of audited financial statements for 2002,
2003, 2004 and 2005 year to date and to enable them to prepare such statements,
reports or disclosures as Purchaser may deem reasonably necessary or advisable. 
No party shall have any rights or claims against Seller under or on account of
the information provided pursuant to this Paragraph.

          10.15     Calculation of Time Periods.  Unless otherwise specified, in
computing any  period of time described herein, the day of the act or event
after which the designated period of time begins to run is not to be included
and the last day of the period so computed is to be included, unless such last
day is a Saturday, Sunday or legal holiday for the federal government,

21

--------------------------------------------------------------------------------

in which event the period shall run until the end of the next day which is
neither a Saturday, Sunday, or legal holiday.  The last day of any period of
time described herein and the time during any day by which an event must occur
shall be deemed to end at 5:00 p.m., according to the time at the location of
the Property.

          10.16      Exchange. Seller and Purchaser shall each have the right to
structure the disposition or acquisition (as applicable) contemplated under this
Agreement as a like-kind exchange under Internal Revenue Code Section 1031 at
the exchanging party's sole cost and expense; provided, that the foregoing shall
not delay the Closing beyond the Closing Date.  The other party shall reasonably
cooperate therein, provided that such other party shall incur no costs,
expenses, claims or liabilities in connection with the exchanging party's
exchange and the exchanging party agrees to indemnify, defend and hold harmless
the other party from such costs, expenses, claims or liabilities.  If either
party uses a qualified intermediary to effectuate an exchange, any assignment of
the rights or obligations of such party hereunder shall not relieve, release or
absolve such party of its obligations to the other party.  The exchanging party
shall indemnify, defend and hold harmless the other party from all costs,
expenses, claims and liability in connection with the indemnifying party's
exchange and the other party's cooperation with the same, and the indemnified
party shall not be required to take title to or contract for the purchase of any
other property.  The provisions of this Paragraph shall survive the Closing.

          10.17     Execution in Counterparts.  This Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original,
and all of such counterparts shall constitute one Agreement.  To facilitate
execution of this Agreement, the parties may execute and exchange by telephone
facsimile counterparts of the signature pages.

          10.18     Further Assurances.  In addition to the acts and deeds
recited herein and contemplated to be performed, executed and/or delivered by
either party at Closing, each party agrees to perform, execute and deliver, on
or after the Closing any further reasonable actions, documents, and will obtain
such consents, as may be reasonably necessary or as may be reasonably requested
to fully effectuate the purposes, terms and conditions of this Agreement or to
further perfect the conveyance, transfer and assignment of the Property to
Purchaser.

          10.19     Waiver of Jury Trial.  TO THE EXTENT PERMITTED BY APPLICABLE
LAW, THE PARTIES HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

          10.20     Seller's Liability.  Anything contained in this Agreement to
the contrary notwithstanding, Purchaser agrees that Purchaser shall look solely
to the assets of Seller for the collection of any judgment or other judicial
process requiring the payment of money by Seller for any default or breach by
Seller under this Agreement.  No assets of any directors, members or officers of
Seller shall be subject to levy, execution or other judicial process for the
satisfaction of Purchaser's claim and no action shall be pursued against any
such parties.

[Signature Page Follows]

22

--------------------------------------------------------------------------------




SIGNATURE PAGE TO
AGREEMENT OF PURCHASE AND SALE
BY AND BETWEEN
NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION
AND
PRENTISS PROPERTIES ACQUISITION PARTNERS, L.P.

          IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
the day and year written below.

                                                                       NATIONAL
RURAL UTILITIES
                                                                      
COOPERATIVE FINANCE CORPORATION,
                                                                      a District
of  Columbia cooperative association

                                                                      By:        
/s/ John T. Evans                              
                                                                      Name:   
John T. Evans                                  
Dated:  October 11, 2005                             Title:     SVP -
Operations                              

                                                                       PRENTISS
PROPERTIES ACQUISITION
                                                                       PARTNERS,
L.P., a Delaware limited partnership

                                                                      By:  
PRENTISS PROPERTIES I, INC., its general
                                                                      partner

                                                                      By:        
/s/ Michael J. Cooper                        
                                                                      Name:
  Michael J. Cooper                            
Dated:  October 11, 2005                             Title:     Senior Vice
President                       

     

23

--------------------------------------------------------------------------------




"Purchaser"

          Escrow Agent has executed this Agreement in order to confirm that
Escrow Agent shall act as escrowee with respect to and hold in escrow the
Deposit and the interest earned thereon, and shall disburse the Deposit and the
interest earned thereon, pursuant to the provisions of Article 9 hereof.

                                                                                CHICAGO
TITLE INSURANCE COMPANY

                                                                      By:        
/s/ N. Eric Taylor                            
                                                                      Name:   N.
Eric Taylor                                
Dated:  October 11, 2005                             Title:     V.P. & Sr.
Counsel                         

"Escrow Agent"

AGREEMENT OF PURCHASE AND SALE

[2121 and 2201 Cooperative Way, Herndon, Virginia]



24